Citation Nr: 0027369	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for 
PTSD, then rated as 50 percent disabling.  It an October 1999 
decision, the RO granted entitlement to a 70 percent 
disability rating for the veteran's PTSD and granted a total 
rating based on individual unemployability due to the 
service-connected PTSD (which is the veteran's only service-
connected disability).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The evidence of record reveals that the veteran's PTSD is 
manifested by nightmares, flashbacks, near-continuous 
depression, poor concentration, poor impulse control, 
obsessional behavior, sleep difficulties, and unprovoked 
irritability; he is unable to establish or maintain effective 
social and occupational relationships due to his PTSD.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107  
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411  (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) because he asserts that his disability has worsened.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632  (1992).  
Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991), which in this case has been met. 

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Evidence

VA outpatient notes first indicate a diagnosis of PTSD in 
November 1985.  At that time, the veteran complained of 
panic-type attacks, aggressiveness, difficulty concentrating, 
and guilty feelings of Vietnam.

A June 1986 VA examination report shows that the veteran 
worked at an Army depot.  Mental status evaluation revealed 
that he fidgeted and had accelerated speech.  He had no 
thoughts of self-destruction, no grandiosity, and no 
preoccupation with his condition.  There was no evidence of 
hallucinations.  He was able to socialize comfortably, but 
not in crowds.  He was well-oriented, but had a history of 
confusion during periods of stress.  There was almost 
constant tension and nervousness.  General appearance and 
behavior were appropriate.  There were periods of sadness, 
feelings of worthlessness and remorse, fatigue, insomnia, and 
poor appetite.  Diagnosis was anxiety disorder and PTSD of 
moderate to severe degree.  The veteran was unable to do the 
work for which he was trained.  Social impairment was mild to 
severe.

A June 1996 statement from the veteran indicates that he was 
going to receive a disability retirement from his work at the 
Army depot.

An August 1996 VA examination report shows complaints of an 
inability to concentrate or be around other people at work.  
The veteran reported an increased startle response, with 
flashbacks.  Away from work, his mood was good with no 
suicidal thoughts.  Mental status examination revealed that 
he was very anxious and had a restricted affect.  He appeared 
depressed, but not psychotic, suicidal, or homicidal.  There 
appeared to be some decreased concentration, but overall 
memory seemed intact.  Insight was fair and judgment was 
adequate.  Assessment was PTSD with serious impairment in 
functioning in his job and little opportunity for him to move 
out of that job.

A September 1996 VA psychiatric examination report indicates 
that the veteran had flashbacks, nightmares, and 
hypervigilance.  He obsessively checked and re-checked 
windows and doors.  He isolated himself, angered easily, was 
unable to tolerate stress, and had anxiety, depression, poor 
concentration, and poor memory.    He was highly 
unpredictable with outbursts of anger and aggressiveness.  It 
was opined that he was in need of high levels of medication 
and therapy.  He demonstrated psychotic processes and poor 
judgment.  The assessment was that his PTSD condition was 
deteriorating.  He was having increased problems with his 
work.  His unpredictability during times of stress could 
result in his harming others.  His misinterpretation of 
situations caused paranoia and suspiciousness, leading to 
social isolation.  He was deemed unsuitable for his job at 
the Army depot and was recommended for disability retirement.

A November 1996 Social Security Administration document shows 
that the veteran was approved for disability retirement 
benefits.

VA records show outpatient mental health treatment from June 
1996 to December 1998.  They indicate that the veteran had 
nightmares, flashbacks, and anxiety, and that he felt out of 
control.  A June 1996 VA note shows that he was recommended 
for hospitalized due to PTSD symptomatology.  A January 1997 
note states that his PTSD was occupationally disabling and 
socially limiting.  An October 1997 note indicates that he 
was unemployable due to PTSD.

A July 1999 VA examination report indicates that the veteran 
complained of frequent intrusive thoughts and recollections 
about Vietnam.  He reported an increase in nightmares and 
flashbacks.  He had sleep difficulties, hypervigilance, and 
obsessive behaviors.  Mental status evaluation revealed 
thought processes within normal limits with no hallucinations 
or delusions.  The veteran admitted to prior suicidal and 
homicidal thoughts, but had no current plan or intent.  He 
could maintain minimal personal hygiene and attend to the 
activities of daily living.  He had full orientation with 
slow speech, severely depressed mood, and flat affect.  
Impulse control appeared severely impaired.  It was opined 
that his PTSD symptoms were severe in nature with no real 
periods of remission.  A Global Assessment of Functioning 
(GAF) score of 41 was provided.  The examiner indicated that 
he had "total social isolation" and that his PTSD produced 
severe social and occupational impairment.  The veteran was 
unable to establish and maintain effective social and 
occupational relationships due to PTSD.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (1999) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (1999).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, while the regulations require 
review of the recorded history of a disability to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).

VA regulations provide for a 70 percent disability evaluation 
for PTSD causing occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, DC 9411  (1999).  A 100 percent evaluation 
is warranted where there is evidence of total occupational 
and social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

In this case, after review of the entire record, the Board 
finds that the veteran's PTSD warrants a total (100 percent) 
schedular rating.  In support of this decision is the July 
1999 VA examination report.  It is very recent and provides 
results of a thorough mental status examination.  It 
concludes that the veteran had "total" social isolation 
and, overall, "severe" social and occupational impairment 
due to PTSD.  The examiner specifically indicated that the 
veteran was "unable" to establish or maintain social and 
occupational relationships due to his PTSD.  A GAF score of 
41 was provided, indicative of severe impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness.") (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 32 (4th ed., 
1994.).  

The Board recognizes that the veteran was already compensated 
at the 70 percent disability level by the RO and that in many 
ways, the veteran's disability closely resembles the criteria 
for a 70 percent rating.  However, as indicated above, there 
is also convincing evidence that his disability affects all 
areas of his social and occupational relationships.  He is 
apparently in "total" isolation socially and he was deemed 
to have no ability to establish or maintain social and 
occupational relationships.

Overall, the Board must conclude that the veteran is 
unemployable due to his PTSD; that is to say, he has 
"total" social and occupational impairment.  Id.  While 
these is some evidence suggesting PTSD of lesser severity, 
the Board finds the evidence for and against the claim in 
equipoise.  In such cases, the benefit of the doubt is given 
to the veteran.  38 U.S.C.A. § 5107(b) (West 1991).

Therefore, the veteran's claim is granted.


ORDER

Entitlement to an increased disability rating for PTSD is 
granted.


		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

